Day, J.
— The defendants demanded a change of venue to Lee county, under the provisions of section 2802 of the Revision. This section relates to proceedings in the district court, and is not applicable to an action pending before a justice of the peace.
Eor this reason, if for none other, the justice did not err in overruling the motion.
Jurisdiction over the person of a defendant may be acquired by a voluntary appearance.
An objection to the jurisdiction over the person must be raised in limine. In the district court an appearance, even for the purposé of objecting to the sufficiency of the service of the notice, confers jurisdiction. Rev., § 2840.
No motion to dismiss for want of jurisdiction was made before Justice Shaw.
It was not interposed until after- the venue had been changed, and the plaintiff had appeared with his witnesses, for the purpose of proving his case. Defendants waived, as we think, any objection to the jurisdiction, by not presenting it before the change of venue was granted.
This is the only question which we deem it necessary to pass upon.
Affirmed.